                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 CARLOS JUNIOR HERNANDEZ #133527,                 )
                                                  )
        Plaintiff,                                )
                                                  )
 vs.                                              )   CIVIL ACT. NO. 1:18-cv-522-TFM-MU
                                                  )
 THOMAS R. BOLLER,                                )
                                                  )
        Defendant.                                )

                          MEMORANDUM OPINION AND ORDER

       On March 28, 2019, the Magistrate Judge entered a report and recommendation to which

no objections have been filed. See Doc. 5. After due and proper consideration of the issues raised,

the recommendation is ADOPTED as the opinion of this Court. Accordingly, it is ORDERED

that this action is dismissed without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure

to state a claim upon which relief can be granted.

       Final judgment shall issue separately in accordance with this order and Federal Rule of

Civil Procedure 58.

       DONE and ORDERED this the 3rd day of May 2019.

                                              /s/Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
